Case 5:92-cr-00035-DNH Document 354 Filed 04/15/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

 

 

JAIME A. DAVIDSON, )
) Criminal No.: 92-CR-35(DNH)
Petitioner, Civil No.: 5:00-CV-869(DNH)
, ) U.S. DISTRICT COURT - N.D. OF N.Y.
) FILED
UNITED STATES OF AMERICA, .
APR 1
Respondent. ) oa
AT O'CLOCK
John M. Domurad, Clerk - Utica

 

 

 

NOTICE OF APPEAL

NOW COMES, the Petitioner, Jaime A. Davidson, pro se, (and
being referred to herein as Petitioner/Mr. Davidson), respectfully
giving "NOTICE" of Petitioner's claim(s) to appeal, to this
Honorable District Court,Second Circuit Court of Appeals from the
"TEXT ORDER APPLICATION DENYING IN ALL RESPECTS:" [(352) APPLICATION
for Ex Parte Hearing and Appointment of Counsel by Jaime A. Davidson],
and rendered against the Petitioner on April 2nd, 2019 (and mailed
to Mr. Davidson by the Clerk's Office on April 3rd, 2019), by the
Honorable David N. Hurd, D.J.

Signed on this 4 day of April, 2019.

Respectfully submitted,

Tree PL

Jaimé_A. Davidson, pro se

Reg. No: 37593-053 (Unit 1-A Lower/15A)
FCI Williamsburg

P.O. Box 340

Salters, $.C. 29590
Case 5:92-cr-00035-DNH Document 354 Filed 04/15/19 Page 2 of 3
CERTIFICATE OF SERVICE

[, Jaime A. Davidson _
and correct copy of the foregoing:

 

___, hereby certify that I have served a true

NOTICE OF APPEAL

Which is deemed filed at the time it was delivered to prison authorities tor forwarding to
litigation and/or his/her attorney(s) of record, by placing same in a sealed, postage
prepaid envelope addressed to:

Mr. John G. Duncan, Esq.
Exec. Assistant U.S. Attorney
900 Federal Building

P.O. Box 7198

Syracuse, N.Y. 13261-7198

and deposited same in the United States Postal Mail at the United States Penitentiary.
Signed on this _ day of AFL _-200 F-
Respectfully Submisted.

a

.

Jaime A. Davidson, pro se

2EG. NO, 3/593-053
FCI Williamsburg
P.O. Box 340
Salters, S.C. 29590
ASTT #Tho oo00 REF2 ETO

Case 5:92-cr-00035-DNH Doc

Name: D4 Biss 1 PSon/

Register Number: 3 #5°73-05 3 (Um 7 1Alow/zistow,

F.C.I. Williamsburg
Inmate Mail

P. O. Box 340
Salters-S' SC29590

U.S. DISTRICT COURT
JOHN M. DOMURAD, CLERK

   
 
 
 

 

ahacroa | ¥
ft; >

= - wand + J 5. - =e a Lo ae we

i
uO

 
 
 
 
 
 
   
   
  

seers All)

 

 

    
  
 

be

VP rOd | x

 

37593. 053¢ eae
District Court Of The U Ss

Hon. David N. Hurd, D.J.
10 Broad ST

Alexander Pirnie Fed Bidg
Ulla, NY 135 OT a

co 4
eeu
-

VM LOC |
